          Case 1:21-cr-00028-APM Document 351 Filed 08/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                        )       CRIMINAL NO. 21-CR-28-APM
                                                 )
       V.                                        )
                                                 )
                                                 )
BRIAN ULRICH,                                    )
                                                 )
       Defendant.                                )

                 MOTION TO ADOPT MOTIONS OF CO-DEFENDANTS

       COMES NOW DEFENDANT BRIAN ULRICH, by and through his counsel of record,

who respectfully requests that this Honorable Court allow him to join the motions of the following

Co-Defendants:

Defendant                  Doc.            Motion

Thomas E. Caldwell         240             Motion to Dismiss Counts 1, 2, and 4 of the Indictment

Donovan Crowl              288             Motion to Dismiss Counts 1 and 2 of the Indictment

       To the extent that the motions are fact-specific to one defendant, the legal analysis applies

equally to all defendants if granted. Further, it is in the interest of judicial economy to grant this

Motion.

                                                Respectfully submitted,

                                                /s A. J. Balbo
                                                A. J. Balbo, Esq.
                                                Balbo & Gregg, Attorneys at Law, P.C.
                                                11258 Ford Avenue, Ste. 11
                                                Richmond Hill, Georgia 31324
                                                912-459-1776 – Telephone
                                                912-459-1777 – Facsimile
                                                aj@balbogregg.com
                                                Georgia Bar No. 142606

                                               1 of 2
           Case 1:21-cr-00028-APM Document 351 Filed 08/19/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of August, 2021, a true and accurate copy of the

foregoing was electronically filed and served via the Court’s CM/ECF system to all counsel of

record.

                                                 Respectfully submitted,



                                                 /s A. J. Balbo
                                                 A. J. Balbo, Esq.
                                                 Balbo & Gregg, Attorneys at Law, P.C.
                                                 11258 Ford Avenue, Ste. 11
                                                 Richmond Hill, Georgia 31324
                                                 912-459-1776 – Telephone
                                                 912-459-1777 – Facsimile
                                                 Georgia Bar No. 142606




                                                 2 of 2
